NUMBER 13-18-00244-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

THE STATE OF TEXAS,                                                             Appellant,

                                             v.

SHEILA JO HARDIN,                                                                Appellee.


                    On appeal from the 319th District Court
                          of Nueces County, Texas.


                                       ORDER
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

       This cause is before the Court on the State’s motion to direct the trial court clerk

to forward to this Court original exhibit SX #1, a video recording of a traffic stop, admitted

at the hearing on motion to suppress in Cause No. 17FC-1760-G.

       The Court, having fully examined and considered the State’s motion to direct the

trial court clerk to forward original exhibit, is of the opinion that the motion should be
granted. The State’s motion is hereby GRANTED. The clerk of the trial court is hereby

ORDERED to forward original exhibit SX #1 entered into evidence at the hearing on

motion to suppress in Cause No. 17FC-1760-G to this Court within fifteen days from the

date of this order.

                                              PER CURIAM

Delivered and filed this the
16th day of July, 2018.




                                          2